Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The Amendment to the Specification filed January 21st, 2021 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 28th, 2020.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikado et al. (WO2016/121711A1, see US 20180019472 as English Equivalent).
claim 1, Ikado discloses a secondary battery ([0094]) comprising a positive electrode plate, a negative electrode plate, a separator and an electrolyte, the positive electrode plate comprising a positive current collector and a positive film, the positive film being provided on at least one surface of the positive current collector and comprising a positive active material ([0095]), the negative electrode plate comprising a negative current collector and a negative film ([0089]), the negative film being provided on at least one surface of the negative current collector and comprising a negative active material ([0061]); wherein the negative active material comprises graphite, and an average particle diameter of the positive active material represented by D50 ([0099]) and a thickness of the negative film is represented by Hn ([0090]). 
Ikado further discloses that the average particle diameter of the positive active material may range from 0.5 to 30 µm ([0099]) and the thickness of the negative film (Ikado refers to as the coating thickness) may range from 50 to 200 µm ([0090]). Thus, Ikado discloses 3.6                        
                            ≤
                        
                    0.06Hn                        
                            ×
                        
                    (4-1/D50)                        
                            ≤
                        
                    47.6 which encompasses the claimed range of 6                        
                            ≤
                        
                    0.06Hn                        
                            ×
                        
                    (4-1/D50)                        
                            ≤
                        
                    31.  
Ikado further teaches that the average particle diameter is not particularly limited within the range of 0.5 to 30 µm and will enable acceptable battery performance as long as the particles of this size occupy 95% or more of the total volume. The range of the thickness of the negative film (Ikado refers to as the coating thickness) is between 50 to 200 µm because if the value is too large, a negative electrode may not be accommodated in a standardized battery container. 
While Ikado does not explicitly disclose the claimed 6                        
                            ≤
                        
                    0.06Hn                        
                            ×
                        
                    (4-1/D50)                        
                            ≤
                        
                    31, it would have been obvious to one of ordinary skill in the art to have selected the encompassed portion of the range of Ikado in order to ensure acceptable battery performance and appropriate accommodation in standardized battery containers with a reasonable expectation of success. 
claim 2, Modified Ikado discloses all of the elements of the current invention as stated above wherein Ikado discloses the relationship 3.6                        
                            ≤
                        
                    0.06Hn                        
                            ×
                        
                    (4-1/D50)                        
                            ≤
                        
                    47.6 which encompasses the claimed range of 8                        
                            ≤
                        
                    0.06Hn                        
                            ×
                        
                    (4-1/D50)                        
                            ≤
                        
                    20.
While Modified Ikado does not explicitly disclose the claimed 8                        
                            ≤
                        
                    0.06Hn                        
                            ×
                        
                    (4-1/D50)                        
                            ≤
                        
                    20, it would have been obvious to one of ordinary skill in the art to have selected the encompassed portion of the range of Ikado in order to ensure acceptable battery performance and appropriate accommodation in standardized battery containers with a reasonable expectation of success.
	As to claims 3 and 4, Modified Ikado discloses all of the claim limitations as set forth above and Ikado further discloses that for a secondary battery the value for the average particle diameter of the positive active material may range from 0.5 to 30 µm ([0090]) because a value within this range will enable acceptable battery performance as long as the particles of this size occupy 95% or more of the total volume ([0099]).
	While Modified Ikado does not explicitly disclose that the average positive particle diameter should be within the range of 0.5 to 15 µm and within 3 to 9 µm, it would have been obvious to one of ordinary skill in the art to have selected the encompassed portion of the range of Ikado in order to enable the battery to perform with acceptable results.
	As for claims 5 and 6, Modified Ikado discloses all of the claim limitations as set forth above and Ikado further discloses that the value of the thickness of the negative film (Ikado refers to as the coating thickness) is between 50 to 200 µm ([0090]) because if the value is too large, the negative electrode may not be accommodated in a standardized battery container ([0099]).
While Modified Ikado does not explicitly disclose that the thickness of the negative film should be within the ranges of 25 to 150 µm and within 35 to 125 µm, it would have been 
As to claim 7, Modified Ikado discloses all of the claim limitations as set forth above.  Ikado further discloses the pressing density (Ikado refers to as the electrode density) is preferably 1.3 to 2.1 g/cm3 ([0064]) and the OI value (Ikado refers to as the intensity ratio and as an index of the orientation property) is preferably 60 or less and more preferably 10 or less for an electrode having graphite powder as an active material with the electrode density between 1.3 to 1.5 g/cm3 ([0058]). Thus, Ikado discloses 0.15                        
                            ≤
                        
                    (PD+0.13                        
                            ×
                        
                    VOI)/9.2                        
                            ≤
                        
                    1.08 which overlaps the claimed range of 0.2                        
                            ≤
                        
                    (PD+0.13                        
                            ×
                        
                    VOI)/9.2                        
                            ≤
                        
                    1.3.
Ikado further discloses VOI=C004/C110 (Ikado refers to as H004/H110) is the equation used to find the OI value of the negative film with C004 (Ikado refers to as H004) representing the characteristic diffraction peak area of the (004) crystal plane of graphite and C110 (Ikado refers to as H110) representing the characteristic diffraction peak area of the (110) crystal plane of graphite, where these values are obtained using a X-ray powder diffraction method. As the electrode density of the electrode increases, the battery capacity per volume generally increases. However, if the electrode density is increased too much, the graphite material for electrodes is damaged and the cycle characteristic is generally degraded ([0091]). A lower OI (Ikado refers to as the intensity ratio and as an index of the orientation property) is preferable for a secondary battery with an electrode using natural graphite as a carbonaceous material. When an electrode using natural graphite of high OI (Ikado refers to as the intensity ratio and an index of the orientation property), the electrode expands in only one direction when charged, which degrades the performance of the battery. The swelling of the electrode leads to swelling of the battery, 
	While Modified Ikado does not explicitly disclose the claimed 0.2                        
                            ≤
                        
                    (PD+0.13                        
                            ×
                        
                    VOI)/9.2                        
                            ≤
                        
                    1.3, it would have been obvious to one of ordinary skill in the art to have chosen the overlapping portion of the disclosed 0.15                        
                            ≤
                        
                    (PD+0.13                        
                            ×
                        
                    VOI)/9.2                        
                            ≤
                        
                    1.08 taught by Ikado, thus arriving at the claimed ranges, in order to ensure acceptable battery performance and to prevent damages that result from battery swelling.

	As to claim 8, Modified Ikado discloses all of the elements of the current invention as stated above and wherein Ikado discloses 0.15≤(PD+0.13×VOI)/9.2≤1.08 which encompasses the claimed range of 0.3≤(PD+0.13×VOI)/9.2≤0.8.
While Modified Ikado does not explicitly disclose the claimed 0.3≤(PD+0.13×VOI)/9.2≤0.8, it would have been obvious to one of ordinary skill in the art to have selected the encompassed portion of the range of Ikado in order to ensure acceptable battery performance and to prevent damages that result from battery swelling.

As to claims 9 and 10, Modified Ikado discloses all of the claim limitations as set forth above and Ikado further discloses that the pressing density (Ikado refers to as the electrode density) of the negative film represented by PD can range from 1.3 to 2.1 g/cm3, and as the electrode density of the electrode increases, the battery capacity per volume generally increases. However, if the electrode density is increased too much, the graphite material for electrodes is damaged and the cycle characteristic is generally degraded.
3 and 1.0 to 1.6 g/cm3 for the pressing density, it would have been obvious to one of ordinary skill in the art to have chosen the overlapping portion of the disclosed values for pressing density taught by Ikado, thus arriving at the claimed ranges, because as the electrode density of the electrode increases, the battery capacity per volume generally increases. However, if the electrode density is increased too much, the graphite material for electrodes is damaged and the cycle characteristic is generally degraded.
As to claims 11 and 12, Modified Ikado discloses all of the claim limitations as set forth above and Ikado further discloses that the OI value of the negative film (Ikado refers to as the intensity ratio and an index of the orientation property for an electrode using graphite powder) represented by VOI may be equal to 60 or less ([0058]). A lower OI (Ikado refers to as the intensity ratio and an index of the orientation property) is preferable for a secondary battery with an electrode using natural graphite as a carbonaceous material. When an electrode is using natural graphite of high OI (Ikado refers to as the intensity ratio and an index of the orientation property), the electrode expands in only one direction when charged, which degrades the performance of the battery. The swelling of the electrode leads to swelling of the battery, which may cause cracks in the negative electrode or may damage the substrates adjacent to the battery due to the detachment of a paste from the from the current collector ([0006]).
While Modified Ikado does not explicitly disclose the claimed ranges of 1 to 150 and 8 to 70 for the OI value of the negative film, it would have been obvious to one of ordinary skill in the art to have chosen the overlapping portion of the disclosed OI value of the negative film taught by Ikado, thus arriving at the claimed ranges, because when an electrode is using natural graphite of high OI the electrode expands in only one direction when charged, which degrades 
As to claims 13 and 14, Modified Ikado discloses all of the claim limitations as set forth above and Ikado further discloses that an OI value of a powder of the negative active material (Ikado refers to as the intensity ratio and an index of the orientation property) represented by Goi is preferably 10 or less ([0058]). A lower OI (Ikado refers to as the intensity ratio and an index of the orientation property) is preferable for a secondary battery with an electrode using natural graphite as a carbonaceous material. When an electrode is using natural graphite of high OI (Ikado refers to as the intensity ratio and an index of the orientation property), the electrode expands in only one direction when charged, which degrades the performance of the battery. The swelling of the electrode leads to swelling of the battery, which may cause cracks in the negative electrode or may damage the substrates adjacent to the battery due to the detachment of a paste from the from the current collector.
While Modified Ikado does not explicitly disclose the claimed ranges of 0.5 to 7 and 2 to 4.5 for the OI value of a powder of the negative active material, it would have been obvious to one of ordinary skill in the art to have chosen the encompassed portion of the disclosed OI value of a powder of the negative active material taught by Ikado, thus arriving at the claimed ranges, because when an electrode is using natural graphite of high OI the electrode expands in only one direction when charged, which degrades the performance of the battery. The swelling of the electrode leads to swelling of the battery, which may cause cracks in the negative electrode or may damage the substrates adjacent to the battery due to the detachment of a paste from the from the current collector.
claim 15, Ikado discloses that the negative active material further comprises one or more selected from a group consisting of soft carbon ([0058] – graphite), hard carbon ([0009]), carbon fiber ([0073]), mesocarbon microbeads ([0007]), silicon-based material ([0096]), tin-based material ([0096]) and lithium titanate ([0095]).
Response to Arguments
Applicant's arguments filed January 21st, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 5 that Ikado does not disclose an explicit relationship between the average particle diameter and the thickness of the negative film, claim 1 recites the limitation, “an average particle diameter of the positive active material represented by D50 and a thickness of the negative film represented by Hn satisfy a relationship.” The language of claim 1 does not require an explicit relationship between the two parameters, but does require explicit values for the average particle diameter and the thickness of the negative film to satisfy the mathematical relationship. 
In response to applicant's argument on page 6 that it would not have been obvious for one of ordinary skill in the art to establish 6                        
                            ≤
                        
                    0.06Hn                        
                            ×
                        
                    (4-1/D50)                        
                            ≤
                        
                    31 because there is no motivation to conclude that there is a specific mathematical relationship, page 3 of the Non-Final Office Action states that “While Ikado does not explicitly disclose 6                        
                            ≤
                        
                    0.06Hn                        
                            ×
                        
                    (4-1/D50)                        
                            ≤
                        
                    31, it would have been obvious to one of ordinary skill in the art to have selected the encompassed portion of the range taught by Ikado in order to ensure acceptable battery performance and appropriate accommodation in standardized battery containers with a reasonable expectation of success.” Therefore the ranges for the average particle diameter and the thickness of the negative film 
In response to applicant's argument on page 6 that establishing 6                        
                            ≤
                        
                    0.06Hn                        
                            ×
                        
                    (4-1/D50)                        
                            ≤
                        
                    31 does not advance the technical solution to a technical problem Ikado addresses, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument on page 6 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORAYA J JOHNSON whose telephone number is (571)272-1201.  The examiner can normally be reached on M-F 7:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Magali P Slawski/Primary Examiner, Art Unit 1721